 



EXHIBIT 10.37
DIRECTOR FEE SUMMARY
     Set forth below is a summary of the current director fee arrangements for
non-employee directors serving on the Boards of Directors of Mercantile Bank
Corporation (“Mercantile”) and its wholly owned subsidiary, Mercantile Bank of
Michigan (“Bank”).
     For 2008, non-employee directors of the Bank are paid an annual retainer of
$12,000, and a fee of $700 for each meeting of the Board of Directors of the
Bank that they attend. In addition, non-employee directors are paid a meeting
fee of $700 for each meeting of the Audit Committee, $600 for each meeting of
the Compensation Committee and the Governance and Nominating Committee, and $400
for each meeting of other committees of the Board of Directors of the Bank that
they attend. Non-employee directors are also paid fees of the same amount for
meetings of Mercantile’s Board of Directors and its committees, when for Board
meetings there is not also a meeting of the Board of Directors of the Bank on
the same day, and for committee meetings when there is not also a meeting of a
committee of the Board of Directors of the Bank having the same name or function
on the same day. For meetings that are held by telephone or other remote
communications equipment, the meeting fees are half the amount described above.
Annual retainer fees are also paid to the Chairmen of three of the committees of
Mercantile’s Board of Directors. The annual retainer is, for the Chairman of the
Audit Committee — $6,000, for the Chairman of the Compensation Committee —
$4,000, and for the Chairman of the Nominating Committee — $4,000.
     The same persons currently serve on the Boards of Directors of Mercantile
and the Bank. Under the Bank’s deferred compensation plan for non-employee
directors, directors may elect to defer the receipt of the annual retainer and
meeting fees until they are no longer serving on the Board. Directors are
eligible to receive stock-based awards under the Stock Incentive Plan of 2006.

1